DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3-9, 11-14, 16-19, 21-22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2017/0303192 A1) hereinafter Sun192 in view of Webb et al. (US 2015/0208340 A1), hereinafter Webb.
Claims 1, 14, and 22:
Claim 1 is for a method at a UE, claim 14 is for method in a base station performing method complementary to method of claim 1 and claim 22 is for apparatus of the UE performing method of claim 1.
Regarding claim 1, Sun192 teaches a method for wireless communications, comprising: ‘receiving, at a user equipment (UE), a configuration  (Sun192: [Abstract], “a physical micro sleep indicator channel (PMSICH), may include information for uplink transmissions that a user equipment (UE) may use to enter a power-saving micro sleep state”) ‘in shared spectrum’ (Sun192: [0060] “In some cases, a UE 115 or base station 105 may operate in a shared or unlicensed frequency spectrum”).
In Sun192, micro sleep indication is sent by use of one-bit indicator as disclosed in [0023], “the micro sleep indicator comprises a one-bit indicator that indicates the micro sleep state may be entered in an absence of a downlink or uplink grant”. Sun192 fails to disclose the signature waveform for micro sleep mode operation. 
Webb in the same field of endeavor teaches, “The base stations transmit a sleep indication signal to one or more of the communications devices, to realize a power saving to the communications devices which are not to receive the second signalling information for one or more sub-frames (Webb: [Abstract]; sleep indication signal (SIS) is disclosed in Figs. 9-10). 
In [0066], Webb discloses SIS format, e.g. if 6 bits are used for SIS identity, 64 communication devices may be provided with the identity, 256 devices if SIS identity is 8 bits long, etc.
The disclosure in Webb implies that Webb teaches ‘configuration including a set of signature waveforms’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Webb with that of Sun192 to be able to indicate to multiple users sleep indication, each user having its own signature for decoding and acting accordingly, as specified in Fig. 12, step S14 of Webb, “A communications device which identifies its identifier in the SIS and reduces power to at least part of its receiver, thereby saving power”.
Combination of Sun192 and Webb teaches, ‘detecting, by the UE, at least one signature waveform of the set of signature waveforms (implied by combined disclosures in Sun192: Fig.7 steps 730 and 735 where UE identifies micro sleep indicator and disclosure by Webb above related to signature waveform); and 
‘operating, in response to detecting the at least one signature waveform, in the micro- sleep mode for a period of time’ (Sun192: [Abstract], “A UE that receives a PMSICH transmission may determine an uplink transmission duration, and enter a micro sleep state for all or a portion of the uplink transmission duration”).
Regarding claim 14, base station performs method complementary method of claim 1 and claim is rejected based on rejection of claim 1. 
Regarding claim 22, REF1 teaches ‘a processor; memory in electronic communication with the processor; instructions stored in the memory’, as per the claim. The claim being a change in category with respect to claim 1, is rejected based on rejection of claim 1 and above disclosures.

Claims 3 and 24:
Claim 3 is for a method at a UE and claim 24 is for apparatus of the UE performing method of claim 3.
Regarding claim 3, combination of Sun192 and Webb The method of claim 1, ‘wherein the at least one signature waveform is associated with a timer’ (Sun192: Fig.6 discloses a time associated, the time for the UE to sleep, 430, provided in PMSICH resources 425); and ‘wherein the operating comprises operating in the micro-sleep mode when the timer has not expired’ (implied based on the time indicated by the base station).
Regarding claim 24, the claim being a change in category with respect to claim 3, is rejected based on rejection of claim 3 and above disclosures.

Claims 4 and 16:
Claim 4 is for a method at a UE and claim 16 is for method in a base station performing method complementary to method of claim 4.
Regarding claim 4, combination of Sun192 and Webb The method of claim 1. 
Though Sun192 or Webb do not expressly teach, ‘wherein each signature waveform of the set of signature waveforms is unique to a respective base station’, a person of ordinary could interpret, in a broad sense, the disclosure by Sun192, “Base stations 105 may communicate with one another over backhaul links 134 (e.g., X2, etc.) either directly or indirectly (e.g., through core network 130). Base stations 105 may perform radio configuration and scheduling for communication with UEs 115” ([0056], lines 4-8), as teaching the claim element because DRX or micro sleep configuration and scheduling is part of radio configuration and scheduling, as cited in the claim.
Regarding claim 16, base station performs method complementary method of claim 4 and claim is rejected based on rejection of claim 4. 

	Claims 5 and 17:
Claim 5 is for a method at a UE and claim 17 is for method in a base station performing method complementary to method of claim 5.
Regarding claim 5, combination of Sun192 and Webb teaches the method of claim 4. 
Sun192 teaches, ‘wherein each signature waveform includes an initial signal associated with a base station-initiated channel occupancy time (COT) of the respective base station’ (Sun192: [0060], “a base station 105 operating using shared or unlicensed frequency spectrum may provide a frame structure to one or more associated UEs 115 in a PFFICH transmission that indicates a number of downlink subframes and a number of uplink subframes associated with a transmission opportunity”; transmission opportunity is same as channel occupancy time, as per the specification of the instant application  [0058], “In some examples, the UE 115 may operate in the micro-sleep mode for the duration 220 of the TXOP 214 (also referred to as channel occupancy time (COT))”).
Regarding claim 17, base station performs method complementary method of claim 4 and claim is rejected based on rejection of claim 5. 

Regarding claim 6, combination of Sun192 and Webb teaches the method of claim 5. 
Sun192 teaches, ‘wherein the initial signal indicates a duration of the base station-initiated COT‘ (implied by disclosure in Sun192 in [0060], lines 18-24, “a base station 105 operating using shared or unlicensed frequency spectrum may provide a frame structure to one or more associated UEs 115 in a PFFICH transmission that indicates a number of downlink subframes and a number of uplink subframes associated with a transmission opportunity”, and [0062], lines 17-22, “A UE 115 that receives a PMSICH transmission may determine an uplink transmission duration, and enter a micro sleep state for all or a portion of the uplink transmission duration, and in some examples may enter the micro sleep state for a portion of the downlink transmissions”; see also Figs. 3-6; PFFICH transmission may be considered as initial transmission).

	Claim 7 is for a method at a UE, claim 18 is for method in a base station performing method complementary to method of claim 7 and claim 26 is for apparatus of the UE performing method of claim 7.
Regarding claim 7, combination of Sun192 and Webb The method of claim 1. 
The claim ‘wherein each signature waveform of the set of signature waveforms is unique to one or more UEs served by a same base station’, is implied by disclosure in Webb, “the sleep indicator signal includes an identifier, and the receiver is configured to detect an identifier corresponding to the communications device in the sleep indicator” (clm. 5) and the disclosure in [0066] discussed in clm. 1; each SIS identifier in Webb corresponds to one UE, making the identifier unique to a one UE; clm. 6 discloses an identifier corresponding to a group of UEs; [0071], “A further example corresponds to the example embodiments presented above, but a single SISI can apply to more than one communications device at a time”).
Regarding claim 18, base station performs method complementary method of claim 7 and claim is rejected based on rejection of claim 7. 
Regarding claim 26, the claim being a change in category with respect to claim 7, is rejected based on rejection of claim 7 and above disclosures.

	Claims 8, 19, and 27:
Claim 8 is for a method at a UE, claim 19 is for method in a base station performing method complementary to method of claim 8 and claim 27 is for apparatus of the UE performing method of claim 8.
Regarding claim 8, combination of Sun192 and Webb The method of claim 7. 
The claim, ‘wherein each signature waveform includes an initial signal associated with an uplink-initiated channel occupancy time (COT) of the one or more UEs’, is implied by disclosures in Sun192: [0022], “In some examples of the method, apparatus, or non-transitory computer-readable medium described above, determining the duration of the downlink transmission and the subsequent uplink transmission period comprises: identifying the duration of the downlink transmission and the subsequent uplink transmission period from a PFFICH transmission, or identifying the duration of the downlink transmission and the subsequent uplink transmission period from a request-to-send/clear-to-send (RTS/CTS) procedure initiated prior to the downlink transmission”; RTS/CTS may be uplink initiated).
Regarding claim 19, base station performs method complementary method of claim 8 and claim is rejected based on rejection of claim 8. 
Regarding claim 27, the claim being a change in category with respect to claim 8, is rejected based on rejection of claim 8 and above disclosures.

Regarding claim 9, combination of Sun192 and Webb teaches ‘the method of claim 8, wherein the initial signal indicates a duration of the uplink-initiated COT’ (duration is discussed above in claim 8).

Claims 11, 21, and 29:
Claim 11 is for a method at a UE, claim 21 is for method in a base station performing method complementary to method of claim 11 and claim 29 is for apparatus of the UE performing method of claim 11.
Regarding claim 11, combination of Sun192 and Webb teaches the method of claim 1 (discussed above). 
Sun192 teaches, ‘wherein each signature waveform of the set of signature waveforms is associated with at least one of a subband, a bandwidth part, or a beam direction’ (implied by disclosure in Sun192, “the base station communications module 1535 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission”; beam direction being associated with beamforming).
Regarding claim 21, base station performs method complementary method of claim 11 and claim is rejected based on rejection of claim 11. 
Regarding claim 29, the claim being a change in category with respect to claim 11, is rejected based on rejection of claim 11 and above disclosures.

	Claims 12 and 30:
Claim 12 is for a method at a UE and claim 30 is for apparatus of the UE performing method of claim 12.
Regarding claim 12, combination of Sun192 and Webb teaches the method of claim 1 (discussed above). 
Sun192 teaches, ‘wherein the period of time includes a duration associated with a channel occupancy time corresponding to a transmission of the at least one signature waveform’ (implied by disclosure in Sun: Fig. 19, step 1910, “Determine a micro sleep indicator that indicates the one or more UEs may enter a micro sleep state for at least a portion of the downlink transmission duration, the uplink transmission duration, or any combination thereof”; the implication is based on the fact that the micro sleep indicator is sent to at least one UE and therefore there must be at least one signature waveform).
Regarding claim 30, the claim being a change in category with respect to claim 12, is rejected based on rejection of claim 12 and above disclosures.

Regarding claim 13, combination of Sun192 and Webb teaches the method of claim12. 
Sun192 teaches, ‘wherein the period of time further includes another duration associated with a monitoring occasion of a downlink control channel’ (implied by disclosure in Sun192: [0098], “The downlink monitoring component 1010 may monitor for one or more subsequent downlink transmissions. The duration identifying component 1015 may in some cases, entering the micro sleep state includes identifying a duration of one or more uplink TTIs”).







Claims 2, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Sun192 and Webb as applied to claim 1 above, and further in view of Sun et al. (US 2017 /0303236 A1), hereinafter “Sun236”.
Claims 2, 15, and 23:
Claim 2 is for a method at a UE, claim 15 is for method in a base station performing method complementary to method of claim 1 and claim 23 is for apparatus of the UE performing method of claim 1.
Regarding claim 2, combination of Sun192 and Webb teaches the method of claim 1 (discussed above). 
Combination of Sun192 and Webb however fails to expressly teach, ‘wherein the receiving comprises receiving the configuration from a serving base station via at least one of a broadcast channel, a multicast channel, or a unicast channel’. 
Sun236 in the same field of endeavor teaches the claim as per the disclosure, “In some cases, the paging queue empty indication may be broadcast to be received by all served UEs, or may be hashed for reception by a subset of served UEs, in some cases. As one example, in some cases it may be desirable to maintain multiple paging queues and have each UE on the cell hashed into one of the queues, with a paging queue status indication corresponding to each queue” (Sun236: [0057]. Paging queue empty indication makes the UE disable reception as shown in Fig. 6; UE may enter sleep mode as disclosed in [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Sun236 with that of Sun192 to take care of all the different kinds of scenarios, configuring all the user devices in a cell, a subset of devices or a single device.
Regarding claim 15, base station performs method complementary method of claim 2 and claim is rejected based on rejection of claim 2. 
Regarding claim 23, the claim being a change in category with respect to claim 2, is rejected based on rejection of claim 2 and above disclosures.

Claims 10, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Sun192 and Webb as applied to claim 1 above, and further in view of Jung et al. (WO 2016/072787), hereinafter “Jung”.
Claim 10 is for a method at a UE, claim 20 is for method in a base station performing method complementary to method of claim 10 and claim 28 is for apparatus of the UE performing method of claim 10.
Regarding claim 10, combination of Sun192 and Webb teaches the method of claim 1 (discussed above). 
Sun192 teaches about shared and unlicensed spectrum, “In some cases, a UE 115 or base station 105 may operate in a shared or unlicensed frequency spectrum” ([0060]), but Sun192 or Webb fails to expressly teach, ‘wherein each signature waveform of the set of signature waveforms includes a preamble associated with a wireless local area network operating in the shared spectrum’.
Jung in the same field of endeavor teaches, “the DRX cycle for the unlicensed carrier is configured independently from the DRX cycle of the licensed carrier wherein the UE wakes up at a configured DRX on period on the unlicensed channel and detects a reference signal (RS/preamble/beacon) of an ongoing transmission” ([100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Jung with that of Sun192 and Webb so that indication of the use of channel is received prior to actual transmission of data by a user equipment.
Regarding claim 20, base station performs method complementary method of claim 10 and claim is rejected based on rejection of claim 10. 
Regarding claim 28, the claim being a change in category with respect to claim 10, is rejected based on rejection of claim 10 and above disclosures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462